Citation Nr: 0920417	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left arm 
neuropathy, including as secondary to a service-connected 
left shoulder disability.

2.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 
1992, including service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2008, the Board reopened the claim for service 
connection for a left elbow disability and remanded the left 
elbow disability claim and the claim for service connection 
for left arm neuropathy for additional development and due 
process concerns.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  Left arm neuropathy did not have its onset during active 
service or result from disease or injury in service, or is 
caused or aggravated by the service-connected left shoulder 
disability.

2.  A left elbow disability did not have its onset during 
active service or result from disease or injury in service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left arm neuropathy, on a direct basis and as secondary to 
service-connected left shoulder disability, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  The criteria for entitlement to service connection for a 
left elbow disability have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board previously remanded the matter in order to afford 
the Veteran a VA examination and notified him of the 
importance and necessity of this examination; however, the 
Veteran failed to report for the scheduled examination.  The 
claims folder includes a February 2009 letter from VA to the 
Veteran regarding the importance of the examination.  

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be decided based on the evidence of record; when a 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, the claim shall be denied.  See 38 
C.F.R. § 3.655(b).  

The Veteran was notified by a February 2009 letter that he 
would be scheduled for a VA examination at the nearest VA 
medical facility.  He was advised that if he couldn't report 
for the examination as scheduled, he should contact the 
medical facility and arrange a more convenient place or time.  
Nevertheless, he did not report for scheduled examination, 
nor did he notify the medical facility about rescheduling it.  
Therefore, the claim for left arm neuropathy, including as 
secondary to service-connected left shoulder disability, will 
be decided based on the evidence of record.  Regarding the 
reopened claim for service connection for a left elbow 
disability, this claim should be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes, however, that the February 2009 letter from 
VA to the Veteran incorrectly noted that the consequence of 
his failure to report to the examination was that his claim 
would be decided on the evidence of record.  While the claim 
for service connection for a left elbow disability should be 
denied because of the failure to report to the examination, 
the Veteran was not informed of that fact.  To avoid any 
prejudice to the Veteran, the Board will decide the claim 
based on the evidence of record.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hyperextension of the left elbow 
and irritation of the ulnar nerve.  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
left elbow disability and left arm neuropathy.  

There is no competent medical evidence of record showing that 
the Veteran's left arm neuropathy and left elbow disability 
had their onset during active service or are related to any 
in-service disease or injury.  The service treatment records 
do show complaints concerning the left arm during service.  
The Veteran was treated on several occasions for complaints 
of left arm and left elbow pain and numbness with no history 
of trauma.  However, December 1989 electromyograph and nerve 
conduction velocity studies were normal, physical 
examinations were normal aside from pain and tightness, and 
the Veteran was not diagnosed with a left arm or left elbow 
disability.  The post-service medical treatment records do 
not document the claimed disabilities until February 1999 
during private treatment.  An August 1992 VA examination 
shows that the Veteran was diagnosed as having a history of 
left elbow pain with no functional impairment found.  In 
addition, periodic post-service military examinations dated 
March 1994 and January 1995 reported the upper extremities as 
normal.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, post-service records do not show that the 
Veteran's post-service disabilities are related to the 
inservice complaints associated with the left arm and left 
elbow or that left arm neuropathy is related to service-
connected left shoulder disability.  The only evidence of 
post-service treatment of the left arm and elbow are private 
treatment records from February to March 1999, which showed 
that the Veteran was treated for diagnosed hyperextension of 
the left elbow with irritation of the ulnar nerve.  The 
physician noted that the Veteran gave a history of having 
pain for only six days and a shoulder injury in 1989 with no 
apparent radicular component.  Treatment record dated March 
1999 shows that the left elbow condition with ulnar nerve 
irritation resolved.  Having reviewed the record in its 
entirety, the Board finds that there is no competent medical 
evidence of record indicating that the Veteran's claimed left 
arm neuropathy and left elbow disability are related to 
service or that left arm neuropathy is related to his 
service-connected left shoulder disability.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's left arm 
neuropathy and a left elbow disability to service or relating 
his left arm neuropathy to his service-connected left 
shoulder disability, and the medical evidence of record does 
not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Complete notice was sent in October 2005, June 2008 and 
December 2008 and the claims were readjudicated in an April 
2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and attempted to schedule 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Service connection for left arm neuropathy, including as 
secondary to a service-connected left shoulder disability, is 
denied.

Service connection for a left elbow disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


